Citation Nr: 0639958	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-11 204	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In June 2004, the appellant testified at a Video Conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.  Subsequently, in December 2004, the Board remanded 
the case to the RO for additional development.  This case is 
now before the Board for further appellate consideration.  


FINDING OF FACT

There is competent medical evidence linking residuals of the 
veteran's right shoulder injury to military service.


CONCLUSION OF LAW

Residuals of a right shoulder injury was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the Board's grant 
of service connection for residuals of a right shoulder 
injury, the RO will address any notice defect with respect to 
the initial disability rating and effective date elements.  
Significantly, the veteran retains the right to appeal any 
effective date or initial disability rating assigned by the 
RO. 

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of residuals of a right shoulder injury, 
the Board is taking action favorable to the veteran by 
granting service connection for residuals of a right shoulder 
injury, as such the Board finds that there has been no 
prejudice to the veteran that would warrant further notice or 
development and the Board will proceed with appellate review.  
See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  
Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2006).

The veteran contends that he suffers from residuals of a 
right shoulder injury that occurred in service.  At the June 
2004 video conference hearing, the veteran testified that he 
was involved in a jeep accident while in service.  As a 
result, the veteran was seen at the military dispensary for a 
dislocated right shoulder.  After discharge from service the 
veteran did not seek medical attention for his right shoulder 
until July 2001.  The veteran also testified to continuous 
pain from his right shoulder since separation from the 
military.  Letters submitted by the veteran's spouse and son 
also noted his continued right shoulder condition.

The RO attempted to obtain the veteran's service medical 
records; however, in November 2001, a response from the 
National Personnel Records Center (NPRC) indicated that the 
veteran's service records were unavailable due to a fire at 
NPRC.  The Board observes that where relevant records were 
destroyed in a fire at NPRC, the Board has a heightened duty 
to explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Despite the unavailability of the rest his 
service records, the veteran's separation examination report 
is contained in the claims file and shows that evaluation of 
his upper extremities was normal upon discharge.

Post-service medical evidence includes VA treatment records, 
a VA joints examination, and lay statements.  VA Medical 
Center (VAMC) records from July 2001 to July 2006 document 
the veteran's complaints and treatment for his right shoulder 
disorder.  The veteran was diagnosed with arthritis of his 
right shoulder.  The most recent X-ray study, in November 
2005, shows degenerative changes in his right shoulder.

In November 2005, the veteran underwent a VA joints 
examination where he reported having had problems with his 
right shoulder since the jeep injury in 1945.  On physical 
examination, the examiner found a positive apprehension sign 
on testing of the right shoulder with moderate instability.  
He had pain in the subacromial area and impingement syndrome.  
X-rays revealed arthritis and what appeared to be a Hill-
Sachs lesion.  Based on the examination, the veteran was 
diagnosed with right shoulder glenohumeral arthritis, 
acromioclavicular arthritis, bursitis, and impingement 
syndrome and instability.  After reviewing the available 
service records and his medical history, the examiner opined 
that it is at least as likely as not that the veteran's right 
shoulder condition is related to military service and not any 
post-service events.  

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that service connection for residuals of a 
right shoulder injury is warranted.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).


ORDER

Service connection for residuals of a right shoulder injury 
is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


